IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. BERSHON


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                  PAUL D. BERSHON, APPELLANT.


                            Filed December 15, 2020.     No. A-20-171.


       Appeal from the District Court for Washington County: JOHN E. SAMSON, Judge. Affirmed.
       Justin Kalemkiarian, of Berry Law Firm, for appellant.
       Douglas J. Peterson, Attorney General, and Kimberly A. Klein for appellee.


       PIRTLE, Chief Judge, and MOORE and RIEDMANN, Judges.
       MOORE, Judge.
                                       I. INTRODUCTION
        Paul D. Bershon appeals the order of the district court for Washington County which denied
his plea in bar following a mistrial. For the reasons that follow, we affirm.
                                       II. BACKGROUND
                                       1. MOTION IN LIMINE
       On August 15, 2019, Bershon was charged in an amended information with 26 counts of
various forms of sexual abuse inflicted on the victim, who was his stepdaughter at the time of the
alleged abuse. On September 18, the State filed a motion in limine seeking to preclude testimony
regarding previous allegations by the victim that Bershon molested her in the state of Michigan.
The State alleged that this information was not relevant to guilt or innocence and that this evidence
was more prejudicial than probative.



                                                -1-
        At the hearing on the motion in limine, the State acknowledged that there was a written
police report from Michigan, which indicated that a criminal investigation of the defendant in
regard to an alleged sexual assault upon the victim was closed because the victim recanted her
allegations. Defense counsel did not argue that the report should necessarily be admitted, however,
he asserted that this evidence would give him a good faith basis to impeach the victim on
cross-examination. The court reserved ruling on the motion in limine until the time of trial, but
indicated that if evidence was consistent with the representations made during the motions, defense
counsel would be allowed to ask the victim if she made previous sexual assault allegations that she
later recanted for the purposes of impeachment.
                                              2. TRIAL
         Trial was held on October 21 and 22, 2019. The victim testified during the second day of
trial, after her mother had testified at length. The victim was 28 years old and was born in
Michigan, but she moved to Blair, Nebraska, and attended high school there. The victim’s mother
testified that the victim has a learning disability, consisting of both intellectual and physical
dysfunction, and that Bershon was aware of this. Dr. Elizabeth Morell completed a psychological
evaluation of the victim and assessed that the victim had an extremely low IQ and met the criteria
for a mild intellectual disability. The victim testified that Bershon was her stepfather and that she
lived with him for 8 or 9 years. The victim testified that on May 16, 2018, Bershon forced her to
perform oral sex on him. The State asked the victim if this was the first time Bershon asked her to
perform sexual acts, but the victim testified that she could not remember specific dates or times
when the sexual abuse occurred. The State then engaged in the following line of questioning with
the victim:
                 Q: If I were to ask you if you could associate a time in your past when your stepdad
         started to ask you to do certain sexual things that you weren’t comfortable with, would you
         know when that started?
                 A: I don’t get your question.
                 Q: Okay. And that’s my fault. I will ask you this. You started high school when you
         moved to Blair, is that correct?
                 A: Yes.
                 Q: And you would have been -- I don’t know if you remember this, but you would
         have been about two thou-- -- or excuse me, you would have been 16 at the time?
                 A: Yes.
                 Q: All right. At about the time that you were 16, about the time that you started
         high school in the city of Blair, in Nebraska, is that when your stepdad started doing sexual
         things with you?
                 A: It happened in Michigan, too, if I can say that.
                 Q: You can say that.

        After this exchange, defense counsel moved for a mistrial, arguing that the statement about
abuse occurring in Michigan was overly prejudicial. Counsel argued the motion in a meeting in
chambers. The district court initially noted that the State’s question was not trying to lead the
victim into discussing incidents that happened in Michigan. Defense counsel argued that a mistrial


                                                -2-
was appropriate because the victim’s statement was a reference to a prior bad act. Defense counsel
also believed that a limiting instruction or questioning the victim outside the presence of the jury
would not cure the problem, because the victim had stated in an earlier deposition that she had not
lied about the abuse in Michigan. The State reiterated its position that it wanted to keep out the
recanted allegation about abuse in Michigan. The State objected to the motion for mistrial, arguing
that after the totality of the evidence was considered, the effect of the statement would not be that
prejudicial.
        Following the discussion in chambers, the court sustained the motion for mistrial due to
concerns under Neb. Rev. Stat. § 27-414 (Reissue 2016), which requires that a prior sexual assault
must be proven by clear and convincing evidence, which the State would be unlikely to prove due
to the victim’s prior inconsistency regarding events in Michigan. Further, the court stated that the
victim’s statement about Michigan could be improper propensity evidence. The prosecutor asked
the court to find that the mistrial was at no fault of either party to which the court responded
“[y]eah, I don’t even think that’s close to being argued, based on the question and the answer that
was given.” Defense counsel responded that he did not have any information to suggest the
persecutor coached the victim to give the objectionable answer and indicated that he could not in
good faith argue that the State set the defendant up to give the answer about Michigan. Defense
counsel later asked the court if it was going to make an explicit finding regarding the reason for
the mistrial for double jeopardy purposes. The court responded that it would rule on that issue
later, but it stated that it appeared that the victim’s answer was volunteered and not a direct
response to the question asked.
                                          3. PLEA IN BAR
        Bershon filed a plea in bar on January 3, 2020. In the plea in bar, Bershon alleged that the
State is barred from pursuing a conviction on double jeopardy and collateral estoppel grounds.
Bershon alleged that the State “asked questions of the alleged victim that begged an answer the
State had good reason to believe would goad the defense into moving for a mistrial” to which the
victim answered as expected. Following a hearing, the court denied the defendant’s plea in bar,
finding that the State did not specifically attempt to elicit testimony from the victim about the
events in Michigan. Specifically, the court found that the victim was a difficult witness to get
testimony from, and the State was clearly trying to focus her testimony to the incidents in question.
Further, the court noted that the State had shown intent to avoid testimony about Michigan through
various pretrial motions, and objected to and argued against the mistrial motion. Lastly, the court
noted that the State’s affirmation of “[y]ou can say that” after the testimony about Michigan was
a mistake made in the heat of trial, and did not show intent to goad the defense into moving for
mistrial.
        Bershon now appeals.
                                 III. ASSIGNMENT OF ERROR
       Bershon assigns that the district court erred in denying his plea in bar.




                                                -3-
                                   IV. STANDARD OF REVIEW
        Issues regarding the grant or denial of a plea in bar are questions of law. State v. Bedolla,
298 Neb. 736, 905 N.W.2d 629 (2018). On a question of law, an appellate court reaches a
conclusion independent of the court below. Id.
        While the denial of a plea in bar generally involves a question of law, we review under a
clearly erroneous standard a finding concerning the presence or absence of prosecutorial intent to
provoke the defendant into moving for a mistrial. State v. Muhannad, 286 Neb. 567, 837 N.W.2d
792 (2013).
                                            V. ANALYSIS
        Bershon argues that because the State knew the victim had previously recanted allegations
made regarding Bershon sexually assaulting her in Michigan and that during the victim’s
deposition she claimed that she had not lied during the initial police reports, the State’s line of
questioning during trial was intended to get the victim to mention the Michigan allegations, in
order to goad Bershon into moving for a mistrial. Bershon claims that the trial had been going
poorly for the State and that the State thus had a motive to induce Bershon to seek a mistrial, giving
the State the opportunity to rehabilitate the victim’s mother’s testimony.
        The general rule is that where a court grants a mistrial upon a defendant’s motion, the
Double Jeopardy Clause does not bar a retrial. State v. Muhannad, supra. A defendant’s motion
for a mistrial constitutes a deliberate election on his or her part to forgo the right to have the trial
completed before the first trier of fact. Id. This is true even if the defendant’s motion is necessitated
by prosecutorial or judicial error. Id.
        The U.S. Supreme Court set forth a “narrow exception” to this general rule in Oregon v.
Kennedy, 456 U.S. 667, 679, 102 S. Ct. 2083, 72 L. Ed. 2d 416 (1982), holding that where a
defendant moves for and is granted a mistrial based upon prosecutorial misconduct, double
jeopardy bars retrial when the “conduct giving rise to the successful motion for a mistrial was
intended to provoke the defendant into moving for a mistrial.” The Nebraska Supreme Court has
declined to extend the exception in Oregon v. Kennedy beyond situations where the prosecutor
intended that the misconduct would provoke a mistrial. State v. Muhannad, supra. It is the
defendant’s burden to prove this intent, and the trial court’s finding regarding whether the
prosecuting attorney intended to cause a mistrial is a finding of fact. Id.
        In Muhannad, the Supreme Court set forth a nonexhaustive list of objective factors for
consideration when determining whether a prosecutor had a subjective intent to provoke the
defense into moving for a mistrial. These factors include, but are not limited to, the following: (1)
whether there was a sequence of overreaching or error prior to the errors resulting in the mistrial;
(2) whether the prosecutor resisted the motion for mistrial; (3) whether the prosecutor testified,
and the court below found, that there was no intent to cause a mistrial; (4) the timing of the error;
(5) whether the record contains any indication that the prosecutor believed the defendant would be
acquitted; (6) whether a second trial would be desirable for the government; and (7) whether the
prosecutor proffered some plausible justification for his or her actions. State v. Williams, 24 Neb.
App. 920, 901 N.W.2d 334 (2017) (citing State v.Muhannad, supra). In addition to any objective
factors listed above or that might be relevant under the particular circumstances of a particular



                                                  -4-
case, we bear in mind that the trial court is in a better position than a reviewing court to judge the
motives and intentions of the prosecutor. State v. Muhannad, supra.
        During the dialogue between the court and counsel regarding the motion for mistrial,
defense counsel specifically stated that he did not have any information that the prosecutor had
coached the witness and could not make an argument in good faith that the State set up the victim
to answer about Michigan. Further, the State’s line of questioning focused on events that happened
in Nebraska when the victim was in high school and did not mention Michigan. In its order denying
the plea in bar, the court noted that this witness was particularly difficult to elicit testimony from,
and the State was clearly trying to focus her testimony on the events alleged in the information.
        Bershon also argues that the State’s affirmation after the victim’s statement about
Michigan, telling her “[y]ou can say that,” showed that the State clearly approved of her answer.
However, the district court concluded that this statement “was most likely an error in judgment
made in the spur of the moment in the heat of trial.” We cannot say that the court’s conclusion in
this regard was clearly erroneous, particularly given the State’s effort to prohibit any testimony
about events in Michigan through its motion in limine prior to trial, which position the State
reaffirmed during the in camera arguments following the motion for mistrial.
        In this case, the district court considered the requisite factors and determined that Bershon
failed to prove that the State engaged the victim in a line of questioning intending to elicit a
response about Michigan in order to goad defense counsel into moving for a mistrial. The court
reasoned that, although the State could have phrased its questions more artfully, the objectionable
testimony was not gained intentionally. The court also noted that pretrial motions brought by the
State showed that the State intended to keep any information about Michigan out of the trial,
despite the fact that defense counsel wanted to ask the victim about events in Michigan for
impeachment purposes. The court also noted that the State objected to and argued against the
defendant’s mistrial motion.
        Upon our review, we find no clear error in the trial court’s determination that the State did
not intentionally provoke the defense into moving for a mistrial. Therefore, we find that the district
court did not err in denying Bershon’s plea in bar.
                                         VI. CONCLUSION
          For the foregoing reasons, we affirm the judgment of the trial court denying Bershon’s plea
in bar.
                                                                                           AFFIRMED.




                                                 -5-